       Case 2:17-cv-00366-RAH-SMD Document 91 Filed 07/07/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RONALD VINCENT WILLIAMS,                     )
AIS #239426,                                 )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         ) CIVIL ACTION NO. 2:17-CV-366-RAH
                                             )
CORIZON HEALTH CARE, et al.,                 )
                                             )
          Defendants.                        )

                                          ORDER

         On June 12, 2020, the Magistrate Judge entered a Recommendation (Doc. #90)

to which no objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The defendants’ motions for summary judgment are GRANTED.

       3. Judgment is GRANTED in favor of the defendants.

       4. This case is DISMISSED with prejudice.

       5. Costs of this proceeding are taxed against the plaintiff.

       A separate Final Judgment will be entered in accordance with this order.

       DONE, this 7th day of July, 2020.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
